Order entered August 10, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00425-CR

                            MIGUEL CERVANTES, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F14-76507-K

                                         ORDER
        The Court has before it appellant’s August 8, 2016 motion, supplemented by his August

9, 2016 motion. We GRANT appellant’s motions and ORDER his brief filed by September 8,

2016.



                                                    /s/   ADA BROWN
                                                          JUSTICE